Citation Nr: 0011494	
Decision Date: 05/01/00    Archive Date: 05/09/00

DOCKET NO.  98-14 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a disability evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant's representative, on behalf of the veteran


ATTORNEY FOR THE BOARD

R. Acosta, Counsel

INTRODUCTION

The veteran served on active duty from June 1951 to March 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).  It was remanded by the Board for 
additional development in April 1999, and the file is now 
back at the Board.


REMAND

The veteran contends that he is entitled to a rating 
exceeding 50 percent for the service-connected PTSD.  After a 
review of the evidentiary record, the Board finds that 
additional development is necessary.  In particular, it is 
noted that the veteran submitted evidence that is pertinent 
to this appeal in June 1999, prior to the transfer of his 
record to the Board, and this evidence has not been reviewed 
at the RO level, nor has it been accompanied by a written 
statement from the veteran waiving his right to have it 
initially reviewed at the RO level.  In this regard, it is 
noted that, under the provisions of 38 C.F.R. § 20.1304(c) 
(1999):

Any pertinent evidence submitted by the 
appellant or representative which is 
accepted by the Board under the 
provisions of this section, as well as 
any such evidence referred to the Board 
by the originating agency under 
§ 19.37(b) of this chapter, must be 
referred to the agency of original 
jurisdiction for review and preparation 
of a Supplemental Statement of the Case 
unless this procedural right is waived by 
the appellant or representative or unless 
the Board determines that the benefit, or 
benefits, to which the evidence relates 
may be allowed on appeal without such 
referral.  Such waiver must be in writing 
or, if a hearing on appeal is conducted, 
formally entered on the record orally at 
the time of the hearing.

Additionally, 38 C.F.R. § 19.37(a) (1999) provides the 
following:

Evidence received by the agency of 
original jurisdiction prior to transfer 
of the records to the Board of Veterans' 
Appeals after an appeal has been 
initiated (including evidence received 
after certification has been completed) 
will be referred to the appropriate 
rating or authorization activity for 
review and disposition.  If the Statement 
of the Case and any prior Supplemental 
Statement of the Case were prepared 
before the receipt of the additional 
evidence, a Supplemental Statement of the 
Case will be furnished to the appellant 
and his or her representative as provided 
in §19.31 of this part, unless the 
additional evidence received duplicates 
evidence previously of record which was 
discussed in the Statement of the Case or 
a prior Supplemental Statement of the 
Case or the additional evidence is not 
relevant to the issue, or issues, on 
appeal.

As noted above, the veteran has not waived consideration by 
the RO of the additional evidence that was received in June 
1999, and that evidence is relevant to the issue on appeal.  
Therefore, while the Board regrets the delay involved in 
remanding this case once again, a remand is appropriate at 
this time, in order to ensure due process.  Accordingly, the 
case is REMANDED to the RO for the following action: 

The RO should review the additional 
evidence received since the last 
Supplemental Statement of the Case.  If, 
upon re-adjudication, the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto, 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified, but he is hereby advised that he has the 
right to submit additional evidence and argument on the 
matter that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


